Citation Nr: 1450922	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  06-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from March 1951 to March 1953.  He died on November [redacted], 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Board notes that the instant matter was most recently before it in October 2013, at which time the Board denied service connection for the cause of the Veteran's death.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the appellant's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to ensure compliance with the terms of its earlier remand.  Specifically, the parties noted that in a January 2011 remand action, the Board had instructed the agency of original jurisdiction (AOJ) to seek to determine whether descriptive test reports concerning any radiological, chemical, and/or biological testing done from March 1951 to March 1953 would aid in substantiating the appellant's claim and to attempt to obtain any such relevant test reports from the appropriate source.  The parties pointed out that in an October 2011 response to the request for information, the Office of the Command Judge Advocate of the U.S. Army at Dugway Proving Ground stated that relevant documents linking the Veteran to Dugway Proving Ground had been found.  The response further indicated that there were a multitude of records including a document containing the Veteran's name, but that the documents provided to the AOJ had been narrowed down to comprehensive reports only, as those seemed to be the most relevant.  In light of this response, the parties agreed that it was error to not obtain the specific document containing the Veteran's name.  

The Board further notes that in its October 2013 decision wherein the Board denied service connection for the cause of the Veteran's death, the Board noted that the AOJ had contacted Dugway Proving Ground and the DTIC in an effort to obtain information regarding any radiological, chemical, and/or biological testing that the Veteran may have been involved in.  It was stated that a response from Dugway Proving Ground indicated that relevant documents linked the Veteran to Dugway Proving Ground, and that relevant comprehensive reports were attached with a note indicating that the actual reports could be provided if deemed necessary.  The Board noted that it appeared that such a request was made as the record also included the complete report of one specific test.  The parties, however, stated in the Joint Motion that although the Board was likely referring to a report in the record titled "Static Test of Section Munitions" that was completed by officials at the Dugway Proving Ground in May 1953, it was unclear who or what entity provided this report for the Veteran's claims file and that it was not clear that the AOJ had responded to the October 24, 2011, letter from the Office of the Command Judge Advocate of the U.S. Army Dugway Proving Ground.

In light of the above, the Board finds that a remand is also necessary to ensure compliance with the terms of the Joint Motion.  Specifically, the matter must be remanded for the AOJ to obtain the specific document containing the Veteran's name, as referenced above.  The Board further notes that the parties went on to state that although they had agreed that "VA was obligated to obtain the document that contained the Veteran's name," they had not "reached an agreement as to whether VA was obligated to obtain all reports identified in the letter from the [Dugway Proving Ground] and in a similar response from the Defense Technical Information Center [(DTIC)]."  The Joint Motion indicated that it was for the AOJ and the Board to determine in the first instance whether these other reports are necessary to adjudicate the appellant's claim pursuant or to comply with the terms of the January 2011 remand.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Office of the Command Judge Advocate of the U.S. Army Dugway Proving Ground and request a copy of the document containing the Veteran's name, which document is referenced in the October 24, 2011, letter from that facility.

The AOJ should also request that the Office of the Command Judge Advocate of the U.S. Army Dugway Proving Ground provide complete copies of any report that would tend to verify the Veteran's alleged involvement in radiological, chemical, and/or biological testing from 1951 to 1953 at Dugway Proving Ground.  The AOJ should also request that the specific agents that the Veteran may have been exposed to during his time at Dugway Proving Ground be identified.

If the Office of the Command Judge Advocate of the U.S. Army Dugway Proving Ground determines that the complete report of any test identified in their October 2011 response would not aid in verifying the Veteran's alleged involvement in radiological, chemical, and/or biological testing from 1951 to 1953 at Dugway Proving Ground, such a response should be indicated and noted in the record.  

All attempts to obtain this data, and any responses received, should be documented in the claims folder.

2.  The AOJ should contact the Defense Technical Information Center (DTIC) with a request to provide complete copies of any report or study that would tend to verify the Veteran's alleged involvement in radiological, chemical, and/or biological testing from 1951 to 1953 at Dugway Proving Ground.  The AOJ should also request that the specific agents that the Veteran may have been exposed to during his time at Dugway Proving Ground be identified.

If the DTIC determines that the complete report of any test or study related to radiological, chemical, and/or biological testing from 1951 to 1953 at Dugway Proving Ground would not aid in verifying the Veteran's alleged involvement in such testing, such a response should be indicated and noted in the record.  

All attempts to obtain this data, and any responses received, should be documented in the claims folder.

3.  The AOJ should identify the source of the report entitled "Static Test of Section Munitions" that is contained in the record and documentation of such should be added to the record.

4.  After the development requested in paragraphs 1 and 2 above has been completed and any records received in response to the requests for information have been associated with the Veteran's claims folder, to include the document specifically mentioning the Veteran's name, the AOJ should request from Dr. G.B., the VA oncologist who provided the April 2013 medical expert opinion, an addendum to that opinion report.  The Veteran's claims file, including a copy of this remand, must be made available for review in connection with the addendum sought.  Dr. G.B. should be asked to review the records obtained on remand and provide a reasoned statement as to why the evidence does or does not change the prior opinion in any way.  

(If Dr. G.B. is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide an opinion as to the likely etiology of the Veteran's acute myelogenous leukemia (AML); specifically, on whether it is at least as likely as not that the Veteran's AML was the result of any possible exposure to radiation and/or chemical or biological warfare agents during military service.)

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the case is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

